Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the above identified patent application filed on 06/06/2019.  Claims 1-10 are currently pending and being examined.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cross-section of each channel axially decreases in the downstream direction (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 5 the “ * ” after the word “said opening” should be removed for it is presumed as a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
  an air outlet is opposite to an end or opposite to any surface of the baffle; or  
  an air outlet is at a radially different distance than the baffle”.
Claim 2 recites the limitation "the chamber bottom" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 2 recites the limitation "the base" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 3 recites the limitation "it" in line 1.  It is unclear to what structural element is the recitation “it” referring back to. For purposes of examination, the  recitation “it” could be referring to any element previously recited.  Appropriate correction is required.
Claims 4-10 depend directly or indirectly from Independent Claim 1 and are rejected accordingly.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Young et al. (US 2003/0061815).

    PNG
    media_image1.png
    799
    866
    media_image1.png
    Greyscale

In regards to Independent Claim 1, and with particular reference to Figures 1 and 3 shown immediately above, Young discloses a combustion chamber 10 for a turbomachine (par. 1 states the combustor is for a turbomachine “gas turbine engine”) having a bottom wall 20, at least one mixing bowl 54 for promoting the mixing of air and fuel, mounted in an opening 34 in the bottom wall, at least one annular baffle 46 mounted axially downstream of the bottom wall 20, 5with respect to the direction of the gas flow 32 within the combustion chamber 10, around said opening 34, the baffle 46 being produced in one piece with the mixing bowl 54 so as to form a one-piece assembly 40 (par. 31 states the one-piece assembly 40 is unitary “one-piece assembly”; also, in figure 1, elements 46 and 54 have the same cross hatching indicating a one-piece assembly 40), wherein said assembly 40 comprises at least one channel (refer to marked-up figure 1 above) for the flow of cooling air 14, said channel comprising an air inlet (as shown in marked-up figure 1 above) located upstream of the bottom wall 20 and an air outlet (as shown in marked-up figure 1 above) located downstream of the bottom wall 20, said air outlet 10being located radially opposite the baffle (the outlet is at the opposite end of the baffle; see 112b rejection above for claim 1).
Regarding dependent Claim 2, Young discloses wherein said assembly 40 comprises a cylindrical attachment part (as shown in marked-up figure 1 above), attached to the bottom wall and mounted radially inside the opening 34, the baffle 46 comprising a radially inner base part (as shown in marked-up figure 1 above connected to said attachment part, the channel being provided in the cylindrical attachment part, 15the air outlet of the channel being located radially opposite the base of the baffle, refer to marked-up figure 1 above.
Regarding dependent Claim 3, Young discloses further comprising at least one air intake swirler (30a, 30b) capable of generating a rotary air flow (function of a swirler), located upstream of the mixing bowl 40.
Regarding dependent Claim 4, Young discloses wherein the attachment 20part extends axially in the upstream direction from the radially outer periphery of the mixing bowl 40, the baffle 46 extending radially outwardly from the radially outer periphery of the mixing bowl, refer to marked-up figure 1 above.
Regarding dependent Claim 5, Young discloses wherein the assembly 40 comprises a plurality of channels (64 in figure 3) intended for the flow of cooling air (par. 37), evenly distributed 25over the circumference, as shown in figure 3.
Regarding dependent Claim 6, Young discloses wherein the cross-section of the at least one channel is substantially constant from the upstream end of said channel to the downstream end of said channel, as shown in marked-up figure 1 above.
Regarding dependent Claim 7, Young discloses wherein the cross-section of each channel axially decreases in the downstream direction, refer to figure 1 below; taking a different interpretation for the air inlet so that the cross-sectional section of the channel narrows in a downstream direction).

    PNG
    media_image2.png
    494
    425
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    799
    866
    media_image3.png
    Greyscale


Regarding dependent Claim 8, Young discloses wherein the at least one channel for the flow of cooling air is delimited by a radially inner surface (surface opposite to surface 42) and a radially 5outer surface 42, in the form of a cylinder portion or cone portions, said radially inner and outer surfaces being coaxial, as shown in marked-up figure 1 above.
Regarding dependent Claim 9, Young discloses wherein two adjacent channels (64 in figure 3) are circumferentially separated by a connecting wall (wall portion between adjacent channels 64), said connecting wall having an upstream end and a downstream end, said upstream end being rounded, as shown in figure 3.
Regarding dependent Claim 10, Young discloses wherein the cylindrical attachment part (refer to marked-up figure 1 above) of the assembly 40 is attached by brazing or welding (72 in figure 3; par. 47) to a cylindrical part of the bottom wall 20, formed in the radially inner periphery of the opening.  Further, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitations “brazing, welding” have been given very little patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product  (in this case the cylindrical attachment part of the assembly and the cylindrical part of the bottom wall) , does not depend on its method of production  (i.e. welding or brazing), In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).   Further, where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicants to come forward with evidence establishing an unobvious difference between the two.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741